Affirmed and Memorandum Opinion filed October 19, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00478-CR
                               NO. 14-16-00479-CR

                     MIGUEL ANGEL SAENZ, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
              Trial Court Cause Nos. 14-CR-3080 & 14-CR-3117

                 MEMORANDUM                      OPINION


      Appellant entered a pleas of guilty to two counts of aggravated robbery. After
a punishment hearing, the trial court sentenced appellant to confinement for 40 years
on one offense, and 30 years on the other offense with the sentences to run
concurrently. Appellant appealed.
      Appellant’s appointed counsel filed a brief in which he concludes the appeals
are wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On May 26, 2017, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeals are wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2